—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered June 11, 1996, convicting him of murder in the second degree, attempted robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Egitto, J.), without a hearing, of that branch of the defendant’s omnibus motion which was to suppress evidence as the product of an unlawful arrest.
Ordered that the judgment is affirmed.
The Supreme Court did not err in, in effect, summarily denying the defendant’s motion for a Dunaway (see, Dunaway v New York, 442 US 200) hearing. Following the court-ordered Wade/Huntley (see, United States v Wade, 388 US 218; People v Huntley, 15 NY2d 72) hearing, the Supreme Court properly denied the defendant’s renewed application for a Dunaway hearing, as he failed to demonstrate the existence of additional pertinent facts that could not have been discovered with reasonable diligence before the initial determination of the motion (see, CPL 710.40 [4]; People v Hankins, 265 AD2d 572; People v Washington, 238 AD2d 43, 47-48).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Thompson, Altman and Luciano, JJ., concur.